DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification filed 2/9/21 will not be entered based on the following objections.  
First, par. [216] has been amended to recite “and the strike face heel zone 40182 comprises the cavity heel zone 40182” (emphasis added).  This appears to be a typo.  That is, it should read –and the strike face heel zone 40107 comprises the cavity heel zone 40182--.  
Second, par. [216] states that “The width of the cavity 40180 is greater than the width 40212 of the central support bar 40210 and less than the width of the bottom support bar 40220” (emphasis added).  The former is not disputed by the Examiner.  However, with regards to the latter language, this limitation is simply unclear based on drawings alone (see Fig. 34 reproduced below). As such, the amendment to the spec is considered new matter. In the Remarks, received 2/9/21, pages 9-10, applicant makes no specific arguments to support this position, other than to state that Fig. 34 shows this.  

    PNG
    media_image1.png
    518
    693
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolette et al. (herein “Nicolette”; US Pub. No. 2008/0058113 A1) in view of Wahl et al. (herein "Wahl"; US Pat. No. 8,535,177 B1).
Regarding claim 1, Nicolette discloses a golf club head (Fig. 3, reproduced below) comprising: a central region, a top region; a sole region opposite the top region; a toe region (Fig. 3 reproduced below; noting this is inherent); the striking face having a front face, a back face opposite the front face, a top end, a bottom end opposite the top end, an upper region, a lower region, and a non-uniform thickness (Fig. 3; noting “non-uniform” thickness based on the rear support bars); a heel region opposite the toe region (Fig. 3, reproduced below); a support structure having a central support bar and a bottom support bar (Fig. 3, wherein the central support bar is positioned in the central region and extends from the top region of the strike face to the bottom of the strike face (Fig. 3; noting “top region” and “bottom” are very general structures); wherein the central region of the strike face is reinforced by the central support bar (Fig. 3; noting the functional language would be possible given the structure); wherein the central support bar has a width from a heel side to a toe side of the central support bar (Fig. 3, reproduced below; noting this is inherent), wherein the central support bar comprises a thickness (Fig. 3; noting some thickness would be inherent); the strike face having the front face and the back face opposite the front face (Fig. 3), and a non-uniform thickness (Figs. 3; noting by way of the support structure in Fig. 3, the face would be non-uniform); and a cavity configured to receive an insert (Fig. 3; reproduced below), wherein the strike face further comprises: a central zone comprising a portion of the strike face reinforced by the central support bar (Fig. 3, reproduced below); a heel zone comprising a portion of the strike face devoid of reinforcement from the support structure near the heel region of the club head (Fig. 3; noting the upper portion of the heel); a toe zone comprising a portion of the strike face devoid of reinforcement from the support structure near the toe region of the club head (Fig. 3; noting the upper toe); and wherein the bottom support bar extends across the strike face heel zone, the strike face central zone, and the strike face toe zone (Fig. 3 reproduced below); wherein the cavity has a cavity toe zone, a cavity center zone, and a cavity heel zone (Fig. 3 reproduced below; noting this would be inherent in a cavity at that location); wherein the cavity center zone is within the central support bar width (Fig. 3 reproduced below; noting this would be inherent as defined); wherein the strike face central zone comprises the cavity center zone: wherein the strike face heel zone comprises the cavity heel zone; and wherein the strike face toe zone comprises the cavity toe zone (Fig. 3; noting the center zone is defined by the width of the central support bar, so the other two areas would be the heel and toe; and made obvious by the insert location and corresponding cavity).  It is noted that Nicolette does not specifically disclose wherein the central support bar has a thickness of approximately 0.115 inch, wherein a thinnest portion of the strike face has a thickness less than or equal to approximately 0.080 inch, measured as the minimum perpendicular distance from the front face to the back face of the strike face; and a cavity configured to receive an insert, wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face.  However, Nicolette appears to show a rear cavity insert (Fig. 4, reproduced below; noting a rear cavity and the ability to receive an insert is appears obvious in light of the drawing).  In addition, Wahl discloses a similar iron with a rear cavity, wherein the central support bar has a thickness of about 0.0866 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thick region of 2.2 mm or 0.0866 inches making obvious the thickness of central region in Fig. 5A) wherein a thinnest portion of the strike face has a thickness less than or equal to approximately 0.080 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thickness of thin regions 152 and 154 in Fig. 5A), measured as the minimum perpendicular distance from the front face to the back face of the strike face (Figs. 5C and 7B); and a cavity configured to receive an insert (Fig. 4), wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face (col. 7, lines 17-19; noting “about 25%” makes obvious the claimed range via Titanium Metals Corp of America, see MPEP 2144.05(I); emphasis added).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicolette to make the central region have a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [220], applicant giving no criticality for the now claimed range of 30 to 45% within the disclosed range of 18 to 45%).  In addition, to support the Examiner’s assertion that contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that contact area is a result-effective variable based on the material properties of the striking face and the type of club head (col. 7, lines 17-25).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert contact area could be optimized through routine experimentation based on the on the material face used, and the club head type.  Finally, regarding using a central support thickness of 0.115 inch over that of 0.0866 inch, it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [209], applicant giving no criticality for the specific value within the disclosed range of 0.065 to 0.115 inches).  In addition, to support the Examiner’s assertion that face thickness is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that face thickness is a result-effective variable based on the material face used, club head size, mass reduction, and durability (col. 5, lines 41-51, col. 6, lines 1-4, and col. 9, lines 24-28).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact thickness of the central region of the club face could be found via routine experimentation based on the on the material face used, club head size, mass reduction, and durability.

    PNG
    media_image2.png
    548
    1000
    media_image2.png
    Greyscale

Regarding claim 2, combined Nicolette and Wahl disclose that the bottom support bar has a height from a soleward side to a top rail side of the bottom support bar (Nicolette: .  It is noted that the combined Nicolette and Wahl do not specifically disclose wherein the bottom support bar height decreases from near the center to near the heel region and the toe region.  However, Nicolette appears to show a bottom support bar height that is constant (Fig. 2).  In addition, regarding using a decreasing height over a constant height, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, [202], applicant giving no criticality to the bottom support bar decreasing in height over it staying at a constant height or even increasing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the bottom support bar would not be significant because it would help reinforce the face regardless of its exact shape.    
Regarding claim 3, the combined Nicolette and Wahl disclose a perimeter zone comprising a portion of the strike face surrounding the central zone, the heel zone, the toe zone, and the bottom support bar (Nicolette: Fig. 3, reproduced above; noting the perimeter weight); wherein, the thickness of the strike face in the heel zone is approximately the same as the thickness of the strike face in the toe zone (Wahl: Figs. 5A and 5B, items 152 and 154), the thickness of the strike face in the heel zone and the toe zone is less than the thickness of the strike face in the central zone (Nicolette: Fig. 3; noting the upper heel and toe zone and inherently thinner than the face at the central zone; or Wahl: Figs. 5A and 5C and col. 5, lines 24-40), and the thickness of the strike face in the central zone is less than the thickness of the strike face in the perimeter zone (Nicolette: Fig. 3; noting this is obvious based on how far out the perimeter weighting extends, or Wahl: Figs. 5A, 5C and 3, see also col. 6, lines 34-35).
that the cavity further comprises a volume ranging from approximately 4.5 cc to approximately 5.0 cc.  However, Nicolette discloses a cavity that would inherently have some volume (Figs. 3 and 4).  In addition, regarding using a range of 4.5 to 5 cc, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant's spec, par. [217]; applicant giving no criticality for the particular claimed volume range).  Furthermore, to support the Examiner’s assertion that the cavity volume is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which states that the insert area (and thus cavity volume as vol = area x depth as per Wahl: Fig. 4) is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that a volume for the cavity could be optimized based on the desired mass distribution, club durability, and striking plate materials.  
Regarding claim 5, it is noted that the combined Nicolette and Wahl do not specifically disclose that the volume of the cavity is greater than or equal to approximately 4.0 cc.  However, Wahl discloses a cavity that would inherently have some volume (Figs. 1 and 3).  In addition, regarding using a range greater than 4.0 cc, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant's spec, par. [217]; applicant giving no criticality for the particular claimed volume range).  Furthermore, to support the Examiner’s assertion that the cavity volume 
Regarding claim 6, the combined Nicolette and Wahl disclose that the insert extends past the opening of the cavity adjacent to the back face (Nicolette: Fig. 4A).  
Regarding claim 7, it is noted that the combined Nicolette and Wahl do not specifically disclose that the insert extends past an opening of the cavity adjacent to the back face by a distance less than or equal to approximately 0.15 inch to 0.25 inch.  However, Nicolette discloses a rear insert that extends past the opening of the cavity (Fig. 4A).  In addition, regarding the insert extending approximately 0.15 to 0.25 inches past the opening, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [219]; applicant giving no criticality for the dimension for which the insert extends past the cavity).  Furthermore, to support the Examiner’s assertion that the insert dimension (and thus the insert dimension past the cavity) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that the insert dimension is a result-effective variable based on face area and insert material used (par. [0053]).  Thus, it would have been obvious to one of ordinary skill in 
Regarding claim 8, it is noted that the combined Nicolette and Wahl do not specifically disclose that the insert extends past an opening of the cavity adjacent to the back face by a distance less than or equal to approximately 0.25 inch.  However, Nicolette discloses a rear insert that extends past the opening of the cavity (Fig. 4A).  In addition, regarding the insert extending 0.25 inches past the opening, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [219]; applicant giving no criticality for the dimension for which the insert extends past the cavity).  Furthermore, to support the Examiner’s assertion that the insert dimension (and thus the insert dimension past the cavity) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that the insert dimension is a result-effective variable based on face area and insert material used (par. [0053]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimension of the insert (and thus the dimension of the insert that extends past the cavity) is a result effective variable used to optimize vibration dampening based on the materials used for the insert and the face area.
Regarding claim 12, the combined Nicolette and Wahl disclose that the thinnest portion of the strike face has a thickness less than or equal to approximately 0.075 inch (Wahl: Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses 
Regarding claim 13, the combined Nicolette and Wahl disclose that the thinnest portion of the strike face has a thickness less than or equal to approximately 0.070 inch (Wahl: Fig. 5A, and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thinned thickness of regions 152 and 154 in Fig. 5A).
Regarding claim 16, Nicolette discloses a golf club head (Fig. 3, reproduced above) comprising: a central region, a top region; a sole region opposite the top region; a toe region (Fig. 3 reproduced above; noting this is inherent); a heel region opposite the toe region (Fig. 3, reproduced above); a support structure having a central support bar and a bottom support bar (Figs. 3, reproduced above); wherein the central support bar is positioned in the central region and extends from the top region of the strike face to the bottom of the strike face (Fig. 3; noting “top region” and “bottom” are very general structures); wherein the central region of the strike face is reinforced by the central support bar (Fig. 3; noting the functional language would be possible given the structure); wherein the central support bar has a thickness (Fig. 3; noting some thickness would be inherent); wherein the central support bar has a width from a heel side to a toe side of the central support bar (Fig. 3, reproduced above; noting this is inherent), the strike face having the front face, a back face opposite the front face, a top end, a bottom end option the top end, an upper region, a lower region (Fig. 3; noting this is inherent), and a non-uniform thickness (Figs. 3; noting by way of the support structure in Fig. 3, the face would be non-uniform); and a cavity configured to receive an insert (Fig. 3; reproduced above), wherein the cavity has a cavity toe zone, a cavity center zone, and a cavity heel zone (Fig. 3 reproduced above; noting this is inherent in a cavity at that location); wherein the cavity center zone is within the central support bar width (Fig. 43reproduced above; noting this would be inherent as defined); wherein the upper region of the strike face is positioned between a top of the cavity and the top end of the strike face (Fig. 3), the lower region of the strike face is positioned between a top of the cavity and the bottom end of the strike face (Fig. 3), wherein the strike face further comprises: a central zone comprising a portion of the strike face reinforced by the central support bar (Fig. 3, reproduced above); a heel zone comprising a portion of the strike face devoid of reinforcement from the support structure near the heel region of the club head (Fig. 3; noting the upper portion of the heel); a toe zone comprising a portion of the strike face devoid of reinforcement from the support structure near the toe region of the club head (Fig. 3; noting the upper toe); and wherein the bottom support bar extends across the strike face heel zone, the strike face central zone, and the strike face toe zone (Fig. 3 reproduced above); wherein the strike face central zone comprises the cavity center zone: wherein the strike face heel zone comprises the cavity heel zone; and wherein the strike face toe zone comprises the cavity toe zone (Fig. 3; noting the center zone is defined by the width of the central support bar, so the other two areas would be the heel and toe; and made obvious by the insert). It is noted that Nicolette does not specifically disclose wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face; wherein the central support bar has a thickness of approximately 0.115 inch, wherein the upper region of the strike face includes a minimum upper thickness less than or equal to 0.090 inch; and the lower region includes a minimum lower thickness less than or equal to 0.10 inch.  However, Nicolette shows a rear cavity insert (Fig. 3, reproduced above).  In addition, about 25%” makes obvious the claimed range via Titanium Metals Corp of America, see MPEP 2144.05(I); emphasis added); wherein the central support bar has a thickness of about 0.086 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thick region of 2.2 mm or 0.0866 inches making obvious the thickness of central region in Fig. 5A); wherein the upper region of the strike face is positioned between a top of the cavity and the top end of the strike face (Fig. 3), and includes a minimum upper thickness less than or equal to 0.090 inch (Fig. 5A, col. 6, lines 15-19 and col. 9, lines 50-67; noting different embodiments, but Wahl discloses a thinned region of 1.7 mm or 0.067 inches making obvious the thickness of the thinned regions 152 and 154 in Fig. 5A); and the lower region of the strike face is positioned between a top of the cavity and the bottom end of the strike face (Fig. 3), and includes a minimum lower thickness less than or equal to 0.10 inch (Figs. 3 and 5A and col. 9, lines 50-53; noting again a different embodiments, but the normal thickness of the face in that bottom region being 2.2 mm or 0.086 inches).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nicolette to make a cavity configured to receive an insert, wherein the contact area of the insert with the back face comprises 30% - 45% of the surface area of the front face; wherein the central support bar has a thickness of about 0.086 inch, wherein the upper region of the strike face is positioned between a top of the cavity and the top end of the strike face, and includes a minimum upper thickness less than or equal to 0.090 inch; and the lower region of the strike face is positioned between a top of the cavity and the bottom end of the strike face, and includes a minimum lower thickness less than or equal to 0.10 inch as taught by Wahl because doing so would be use of a known In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)( see applicant’s spec, par. [220], applicant giving no criticality for the now claimed range of 30 to 45% within the disclosed range of 18 to 45%).  In addition, to support the Examiner’s assertion that contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that contact area is a result-effective variable based on the material properties of the striking face and the type of club head (col. 7, lines 17-25).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact insert contact area could be optimized through routine experimentation based on the on the material face used, and the club head type.  Finally, regarding using a central support thickness of 0.115 inch over that of 0.0866 inch, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [209], applicant giving no criticality for the specific value within the disclosed range of 0.065 to 0.115 inches).  In addition, to support the Examiner’s assertion that face thickness is a result-effective variable (i.e. a variable which 
Regarding claim 19, it is noted that the combined Nicolette and Wahl do not specifically disclose that the contact area of the insert with the back face is greater than 0.9 in2.  However, Wahl discloses that the contact area may be 0.465 to 0.62 in2 (col. 7, lines 11-16; noting 300 to 400 mm2).  In addition, regarding using a contact area greater than 0.9 in2, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see applicant’s spec, pars. [220]-[221], applicant giving no criticality for the specific value).  Furthermore, to support the Examiner’s assertion that insert contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that insert contact area is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the contact area of the insert is a result effective variable use to optimize the desired mass distribution, club durability, and striking plate material.  
that the contact area of the insert with the back face is greater than 1.0 in2.  However, Wahl discloses that the contact area may be 0.465 to 0.62 in2 (col. 7, lines 11-16; noting 300 to 400 mm2).  In addition, regarding using a contact area greater than 1.0 in2, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, pars. [220]-[221], applicant giving no criticality for the specific value).  Furthermore, to support the Examiner’s assertion that insert contact area is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Wahl which specifically states that insert contact area is a result-effective variable used to determine the desired mass distribution, club durability, and striking plate materials (col. 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the contact area of the insert is a result effective variable use to optimize the desired mass distribution, club durability, and striking plate material.  


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolette et al. (herein “Nicolette”; US Pub. No. 2008/0058113 A1) in view of Wahl et al. (herein "Wahl"; US Pat. No. 8,535,177 B1) and in further view of Wieland et al. (herein “Wieland”; US Pub. No. 2004/0106466 A1).
Regarding claim 9, it is noted that the combined Nicolette and Wahl to not specifically disclose that the moment of inertia about an x-axis extending through a center of gravity of the club head from the heel region to the toe region is greater than or equal to 80 g*in2.  However, Nicolette discloses a club head that would inherently have some MOI about the x-axis (Fig. 3).  In addition, Wieland discloses a golf club iron that has a head MOI about the x-axis greater than or equal to 80 g*in2 (par. [0062]; noting 400 to 700 g*cm2 or 62.0 to 108.5 g*in2 makes obvious the claimed range; noting it is clear Weiland’s y-axis is applicant’s x-axis based on Weiland's Fig. 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette and Wahl to make the club have an x-axis MOI of greater than or equal to 80 g*in2 as taught by Wieland because doing so would be use of a known technique (using an x-axis MOI of 62.0 to 108.5 g*in2) to improve a similar product (an iron head) in the same way (using an x-axis MOI of 62.0 to 108.5 g*in2 in order to provide improved performance on off-center hits in the heel to toe direction).
Regarding claim 10, it is noted that the combined Nicolette and Wahl to not specifically disclose that the moment of inertia about an y-axis extending through a center of gravity of the club head from the top region to the sole region is greater than or equal to 350 g*in2.  However, Nicolette discloses a club head that would inherently have some MOI about the y-axis (Fig. 3).  In addition, Wieland discloses a golf club iron that has a head MOI about the y-axis greater than or equal to 350 g*in2 (par. [0062]; noting 2450 to 3200 g*cm2 or 379.8 to 496 g*in2 makes obvious the claimed range; noting it is clear Weiland’s x-axis is applicant’s y-axis based on Weiland's Fig. 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette and Wahl to make the club have a y–axis MOI of greater than or equal to 350 g*in2 as taught by Wieland because doing so would be use of a known technique (using an y-axis MOI of 379.8 to 496 g*in2) to improve a similar product (an 2 in order to provide improved performance on off-center hits in the top to sole direction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Nicolette et al. (herein “Nicolette”; US Pub. No. 2008/0058113 A1) in view of Wahl et al. (herein "Wahl"; US Pat. No. 8,535,177 B1) and in further view of Jertson et al. (herein “Jertson”; US Pub. No. 2012/0077613 A1).
Regarding claim 11, the combined Nicolette and Wahl disclose that the cavity comprises: a cavity inner section; a cavity outer section; a cavity heel zone; a cavity toe zone; and a cavity center zone (Nicolette: Figs. 3 and 4A).  It is noted that the combined Nicolette and Wahl do not specifically disclose wherein the cavity is wider at the cavity center zone than at either of the cavity heel zone or the cavity toe zone; and a distance between the front face and an exposed surface of the cavity inner section is greater at the cavity heel zone and at the cavity toe zone than at the cavity center zone.  However, Jertson discloses a similar iron head wherein the cavity is wider at the cavity center zone than at either of the cavity heel zone or the cavity toe zone (Figs. 8 and 18); and a distance between the front face and an exposed surface of the cavity inner section is greater at the cavity heel zone and at the cavity toe zone than at the cavity center zone (Figs. 8 and 18).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nicolette and Wahl to make the cavity wider at the cavity center zone than at either of the cavity heel zone or the cavity toe zone; and a distance between the front face and an exposed surface of the cavity inner section is greater at the cavity heel zone and at the cavity toe zone than at the cavity center zone as taught by Jertson because doing so would be use of a known technique (making the cavity wider at the . 


Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
The below response mirrors applicant’s headings.

1. Preliminary Remarks
a. N/A

b. Amendment to the Specification
As noted above in the Spec objection above, par. [216] has been amended to recite “and the strike face heel zone 40182 comprises the cavity heel zone 40182” (emphasis added).  This appears to be a typo.  That is, it should read –and the strike face heel zone 40107 comprises the cavity heel zone 40182--.  
Second, par. [216] states that “The width of the cavity 40180 is greater than the width 40212 of the central support bar 40210 and less than the width of the bottom support bar 40220” (emphasis added).  The former is not disputed by the Examiner.  However, with regards to the latter language, this limitation is simply unclear based on drawings alone (see Fig. 34 reproduced above). As such, the amendment to the spec is considered new matter. In the Remarks, received 

d. Amendments to the Claims
The Examiner rejections the amendments to the claims based on 1) “about 25%” making obvious 30% (see Titanium Metals), 2) the use of In re Aller and optimization, and 3) a lack of criticality for the lesser included claimed range of 30% to 45% within the broader disclosed range of 18 to 45% (see applicant’s spec, par. [220]).

e. Objection to the Specification
The Examiner has no issues with the spec amendments other than the specific issues as noted above (see “b. Amendment to Specification”).

2. Patentability Remarks
a. 35 U.S.C. §112(b)
With regards to the terms “about” (and now “approximately”), the Office has stressed to examiners to find the terms indefinite as being relative terms.  That is, where examiner’s once understood the terms “about” or “approximately” to generally mean the error associated with the repeatability of the testing or measuring equipment, the Office now ask that applicant’s specifically recite this (or some other determination for these relative terms) within the spec.  Restated, the specification must provide some sort of standard for determining the relative term.


b. 35 U.S.C. §103, Obviousness 
Claims 1-8 and 12-20
Applicant is correct in that Wahl does not specifically disclose the central bar thickness of approximately 0.115 inch.  It is debatable if Wahl discloses a contact area of the insert being at least 30% (noting “about 25%” in combination with Titanium Metals appears to make it obvious).  However, assuming arguendo that neither is obvious, Wahl makes obvious the ability to optimize the both values based on routine experimentation (see claim rejections above using In re Aller).  As such, applicant’s arguments are not persuasive (see discussion on this below).
Applicant then argues that the specific range of 30 to 45% insert contact area and the thickness of the central bar support has criticality (see Remarks, received 2/9/21, page 13, applicant specifically referring to pars. [221]-[224] of the originally filed spec).  However, regarding pars. [221]-[224], par. [221] specifically states that “In many embodiments, the contact area of the insert comprises…16%-25%” (emphasis added).  Par. [222], as quoted by applicant, does state that “increased contact area…reduces vibration”, and that “increased support allows portions of the strike face to be thinned”, but these general and blanket statements give little in the way of specific criticality to the now claimed ranges over and above the disclosed range (emphasis added).  For example, if increased contact area reduces vibration, then why can’t an insert contact area of over 40% be used?  If increased support allows other portions of the club face to be thinned, then why can’t a central thickness of over 0.115 inches be used?  Furthermore, In re Aller falls under MPEP 2144.05 and not MPEP 2144.04.  Thus, assuming arguendo that there is in fact criticality in the spec for the narrower claimed limitations base on par. [222], it appears that In re Aller may still be used to reject the claim language (noting MPEP 

Claims 9 and 10
Applicant further argues Wieland for not curing the deficiencies of Nicolette and Wahl (see Remarks, received 2/9/21, page 14). But as noted above, the Examiner does not believe Nicolette and Wahl are deficient with regards to the argued claimed language based on at least the use of In re Aller.

Claim 11
	Applicant further argues Jertson for not curing the deficiencies of Nicolette and Wahl (see Remarks, received 2/9/21, page 15).  But as noted above, the Examiner does not believe Nicolette and Wahl are deficient with regards to the argued claimed language based on at least the use of In re Aller.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew B Stanczak whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30 am to 3:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/23/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711